     Case 1:18-cv-00246-NONE-BAM Document 47 Filed 03/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    SCOTT BARBOUR,                                    Case No. 1:18-cv-00246-NONE-BAM (PC)
12                       Plaintiff,                     ORDER GRANTING REQUEST TO OPT
                                                        OUT OF POST SCREENING ADR
13            v.                                        (ECF No. 46)
14    UNITED STATES OF AMERICA,                         ORDER LIFTING STAY OF PROCEEDINGS
15                       Defendant.                     ORDER VACATING APRIL 29, 2021
                                                        SETTLEMENT CONFERENCE
16                                                      (ECF No. 45)
17                                                      ORDER DIRECTING CLERK OF COURT TO
                                                        ISSUE DISCOVERY AND SCHEDULING
18                                                      ORDER
19

20           Plaintiff Scott Barbour (“Plaintiff”) is a federal prisoner proceeding pro se and in forma

21   pauperis in this civil rights action pursuant to the Federal Tort Claims Act, 28 U.S.C. § 1346(b).

22   This action proceeds against Defendant United States of America on Plaintiff’s claim for failure

23   to patrol.

24           On February 24, 2021, the Court identified this case as an appropriate case for the post-

25   screening ADR (Alternative Dispute Resolution) project, and stayed the action to allow the

26   parties an opportunity to settle their dispute before the discovery process begins. (ECF No. 45.)

27   The Court’s order granted Defendant time to investigate and determine whether to opt out of the

28   post-screening ADR project.
                                                        1
     Case 1:18-cv-00246-NONE-BAM Document 47 Filed 03/25/21 Page 2 of 2


 1          On March 24, 2021, Defendant filed a notice to opt out of post screening ADR. (ECF No.

 2   46.) Defense counsel states that after investigating Plaintiff’s claims, corresponding with

 3   Plaintiff, and conferring with others, defense counsel in good faith finds that a settlement

 4   conference would be a waste of resources. (Id.)

 5          The Court finds good cause to grant Defendants’ request. Therefore, the stay is lifted, and

 6   the April 29, 2021, settlement conference is vacated. This case is now ready to proceed.

 7          If the parties wish to set a settlement conference with the Court at a later date, they should

 8   so inform the Court. However, the parties are also reminded that they are not precluded from

 9   negotiating a settlement without judicial assistance.

10          Accordingly, IT IS HEREBY ORDERED that:

11          1.      Defendant’s request to opt out of early alternative dispute resolution, (ECF No.

12                  46), is GRANTED;

13          2.      The stay of this action, (ECF No. 45), is LIFTED;

14          3.      The April 29, 2021 settlement conference is VACATED;

15          4.      The Clerk of the Court is DIRECTED to issue a discovery and scheduling order;

16                  and

17          5.      The parties may proceed with discovery pursuant to the discovery and scheduling

18                  order to be issued by separate order.

19
     IT IS SO ORDERED.
20
21      Dated:     March 25, 2021                              /s/ Barbara   A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                        2
